Notice of Pre-AIA  or AIA  Status
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 01/21/2021, has been fully considered.

Status of Claims
Claim 26-27, 29-30, 32-33, 35-38, 40-45, and 52-55 are pending and under examination.
Claims 1-25, 28, 31, 34, 39, 46-51, and 56-72 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/26/2020 and 06/15/2021 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27, 29-30, 32-33, 35-38, 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Applicants recites “A sample analysis system” in the preamble of claim 26 but do not lay forth any structure capable of performing the function of the device in the body of the claim.  However, because the preamble recites “analysis”, yet the body of the claim does not provide a structure such as a detector/sensor capable of providing analysis, then the scope of the claims is unclear because the Examiner is unsure of whether Applicant(s) are intending to include some type of analysis structure.  The examiner suggests that the body of the claim recite an analyzer structure capable of performing analysis. 
Claims 27, 29-30, 32-33, 35-38, 40-45 are also rejected by their dependency from claim 26.

Claim 26 lines 10-11 recite “wherein the hollow probe and the probe path are continuously aligned with the probe receiving station”.  Claim 26 lines 4-7 previously recite “at least two stations; a hollow probe for aspirating and/or dispensing fluid from/into at least one receptacle when the at least one receptacle is at a probe receiving station of the at least two stations, the hollow probe movable along a probe path”. It is unclear how applicants are attempting to structurally relate the at least two stations, the hollow probe, the probe receiving station(s), and the path. (1) It is unclear if there is only a single probe receiving station at one of the at least two stations, if each of the at least two stations comprise a probe receiving station, or if the at least two station share a probe receiving station.  (2) If each of the at least two stations comprise a probe receiving station, there is insufficient antecedent support for “the probe receiving station” in lines 10-11 and subsequently in line14 because it is unclear which probe receiving station applicants are referring to.  (3) It is unclear if the probe is moving between each of the at least two stations to a probe receiving station along the path and if so, (4) how can the hollow probe and the probe path be continuously aligned with the probe receiving station?  See for example, fig. 4 of the instant drawings and para. [0060] of the printed publication “the pipetting system 110 may repeatedly dispense and/or aspirate fluids with a probe P to a plurality of probe receiving stations PS.  The pipetting system 110 may be used to transfer fluids between multiple probes receiving stations PS (e.g. between probe receiving station PS1 and PS2”.  In the case of fig. 4, the hollow probe P and the path 300 are not continuously aligned with the probe receiving stations PS1 or PS2.
A similar rejection is made over claim 30 with respect to “the probe receiving station” in view of (1) and (2) above.

Claim 26 lines 12-13 recite “the probe path clears the probe washer and thereby allows the hollow probe to travel past the probe washer”.  It is unclear how applicants are attempting to structurally correlate the probe washer and the hollow probe such that the function of device.  A path is simply a region of space and it is unclear how a region of space clears the structure of the probe washer.  Does the probe washer moved away from the path of the hollow probe?

Claim 29 recites “the receptacles”.  Claim 26 lines 5-6 previously refer to “at least one receptacle”.  It is unclear if only a single receptacle is required to satisfy the claim limitations (i.e. at least one) or if at least two receptacles are required to satisfy the claim limitations (i.e. “the receptacles”).  

Claim 30 refers to “a wash unit, wherein the probe receiving station is included in the wash unit”.  Claim 26 previously recites “a probe washer for cleaning the hollow probe”.  A probe washer may be interpreted as a wash unit and it is unclear what applicants are attempting to further define by “a wash unit”.  Are the probe washer and wash unit structurally distinct features or are they synonymous with one another? Does probe receiving station included in the wash unit performing cleaning on the probe, or does the probe washer perform cleaning on the probe?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinert (US 2017/0097370 – hereinafter “Steinert”).

Regarding claim 52, Steinert teaches a method of using a hollow probe of a sample analysis system (Steinert; [0047-0048, 0074]), the method comprising: 
aspirating and/or dispensing fluid with the hollow probe from/into at least one receptacle when the at least one receptacle is at a probe receiving station, the aspirating and/or dispensing including moving the hollow probe along a probe path (Steinert discloses a reaction vessel 114 is rotated to a third processing position such that the reaction vessel 114 is located in the operating range of the hollow probe 112 and the sample is aspirated; fig. 14, [0092]), 
wherein the hollow probe and the probe path are continuously aligned with the probe receiving station (Steinert teaches the hollow probe traverses first axis 132 in a vertical direction into the probe receiving station; fig. 14, [0089]); 
cleaning the hollow probe with a probe washer, the probe washer moveable between at least a first position and a second position (Steinert discloses a probe washer 152 disposed on rotor 108; fig. 14, [0074, 0092].  As the rotor rotates between positions, the probe washer 152 moves between at least a first position and a second position); 
clearing the probe washer from the probe path by moving the probe washer to the first position (Steinert discloses when the rotor is rotated to the third processing position such that the receptacle 114 is in the operating range of the probe 112, the probe washer 152 is clear of the probe path and is in a first position [0092]); 
moving the hollow probe past the probe washer when the probe washer is at the first position (Steinert discloses when the rotor is rotated to the third processing position such that the receptacle 114 is in the operating range of the probe 112 to aspirate a sample from the receptacle 114; [0092].  Accordingly, the probe is moved past the probe washer 152 when the probe washer 152 is in the first position); 
intersecting the probe washer with the probe path by moving the probe washer to the second position (Steinert discloses rotating the rotor 108 to move the probe washer 152 into the operating range of the hollow probe 112; fig. 14, [0092]; and 
moving at least a portion of the hollow probe into the probe washer when the probe washer is at the second position (Steinert; [0092]).  

Regarding claim 53, Steinert discloses the method of claim 52 above, further comprising transporting the at least one receptacle between at least two stations with a carrier, wherein one of the at least two stations is the probe receiving station (Steinert discloses a second station for loading a sample from transport rack 120 into a carrier 108 via a gripping device 110; fig. 14, [0092].  The probe receiving station is also aligned with the carrier; fig. 14, [0092]).  

Regarding claim 54, Steinert discloses the method of claim 52 above, wherein the at least one receptacle is fixed at the probe receiving station (Steinert discloses fixing at least one receptacle 114 at the third processing position such that the receptacle 114 is located in the operating range of the probe receiving station; [0092]).  

Regarding claim 55, Steinert discloses the method of claim 52 above, wherein the at least one receptacle is a sample vessel and/or a reaction vessel (Steinert discloses a sample is aspirated from the receptacle 114; [0092]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 32-33, 35-38, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 2003/0070498 – hereinafter “Ohyama”), and further in view of Tokunaga et al. (US 2013/0183198 – hereinafter “Tokunaga”).

Regarding claim 26, Ohyama discloses a sample analysis system interacting with one or more receptacles to receive, transfer, transform, or analyze a sample (Ohyama; fig. 1, #1, [0332]), the sample analysis system comprising: 
at least two stations (Ohyama discloses a sample setting panel 4 comprising a sample rack 18 for holding a sample vessel; fig. 4, [0332, 0341], a mixing chamber 70 and a detection station 50; fig. 12, [0349]); 
a hollow probe for aspirating and/or dispensing fluid from/into at least one receptacle when the at least one receptacle is at a probe receiving station of the at least two stations, the hollow probe movable along a probe path (Ohyama discloses a sample is dispensed out of the sample vessel SP1 set in the sample rack 18 in the sample setting section 6 by pipette PT comprising a hollow flow path 31, the pipette PT and the sample vessel SP1 are present in the same plane; figs. 21, 22, & 38 [0368, 0384]); 
a probe washer for cleaning the hollow probe (Ohyama discloses a cleaner S for cleaning the pipette PT; fig. 14, [0357]), at least a first position (Ohyama; fig. 22, [0369]) and a second position (Ohyama; fig. 21, [0371]); 
wherein the hollow probe and the probe path are continuously aligned with the probe receiving station (As best understood, Ohyama discloses the pipette PT is configured with a horizontal drive section 200, a vertical sliding section 300, and a vertical driving section 400; fig. 12, [0349].  The pipette PT and probe path are aligned with the probe receiving station SP1; figs. 21 & 22, [0368] and the pipette PT and probe path are aligned with probe receiving stations 50/70; fig. 12, [0372]); 
wherein when at the first position, the probe path clears the probe washer and thereby allows the hollow probe to travel past the probe washer to the receptacle at the probe receiving station (Ohyama; fig. 22, [0369]); and 
wherein when at the second position, the probe path intersects the probe washer and thereby allows at least a portion of the hollow probe to travel into the probe washer (Ohyama; fig. 21, [0371]).  
Ohyama does not disclose the probe washer movable between the first position and the second position.
However, Tokunaga teaches the analogous art of a sample analysis system interacting with one or more receptacles to receive, transfer, transform, or analyze a sample (Tokunaga; fig. 1, #1, [0022]), the sample analysis system comprising a hollow probe for aspirating and/or dispensing fluid from/into at least one receptacle when the at least one receptacle is at a probe receiving station (Tokunaga teaches dispensing nozzles 42/43 set at positions of the dispenser 40 and configured to dispense reagent from reagent containers R4/R5 into a cuvette C when the at least one cuvette C is at a position of the nozzle 42/43; figs. 4 & 6, [0049-0050]), and a probe washer for cleaning the hollow probe (Tokunaga teaches cleaning parts 44 provided below the dispensing nozzles 42/43; figs. 4 & 6, [0042]), wherein the probe washer is movable between at least a first position and a second position (Tokunaga teaches the probe washer 44 is configured to be movable in the up-down direction and have a function of ascending up to the tip position of the dispensing nozzles 42/43; figs. 4 & 6, [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the probe washer of Ohyama with the probe washer configured to be movable in the up-down direction between a first position and a second position, as taught by Tokunaga, because Tokunaga teaches the probe washer configured to be movable in the up-down direction between a first position and a second position allows the probe 42/43 to be cleaned at their corresponding positions; [0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ohyama and Tokunaga both teach a sample analysis system interacting with one or more receptacles to receive, transfer, transform, or analyze a sample comprising a hollow probe and a probe washer for cleaning the hollow probe.

Regarding claim 32, modified Ohyama teaches the sample analysis system of claim 26 above, wherein the probe path is a linear path (Ohyama; figs. 21-22, [0368]).  

Regarding claim 33, modified Ohyama teaches the sample analysis system of claim 26 above, wherein the probe path is a vertical path (Ohyama; figs. 21-22, [0368]).  

Regarding claim 35, modified Ohyama teaches the sample analysis system of claim 26 above, wherein only one of the at least one receptacle occupies any station of the at least two stations at a time (Ohyama teaches a sample vessel SP1 is set in the sample rack station 18; figs. 9-11, [0346-0347]).  

Regarding claim 36, modified Ohyama teaches the sample analysis system of claim 26 above, further comprising a cleaning fluid supply for supplying cleaning fluid (Ohyama; fig. 14, #311, #309, [0359], and figs. 34 & 36, #88, [0390, 0393]), wherein the cleaning of the hollow probe includes internal cleaning (Ohyama; figs. 14 & 36, [0359, 0393]), wherein the probe washer includes a drain and is configured to facilitate the internal cleaning of the hollow probe by draining the cleaning fluid via the drain after the cleaning fluid is passed from the cleaning fluid supply through the hollow probe (Ohyama; figs. 14 & 36, [0359, 0393]).  

Regarding claim 37, modified Ohyama teaches the sample analysis system of claim 26 above, further comprising a cleaning fluid supply for supplying cleaning fluid (Ohyama; fig. 14, #311, #309, [0359], and figs. 34 & 36, #88, [0390, 0393]), wherein the cleaning of the hollow probe includes external cleaning (Ohyama; figs. 14 & 34, [0359, 0390]), wherein the probe washer includes an inlet and a drain and is configured to facilitate the external cleaning of the hollow probe by applying the cleaning fluid to at least an external portion of the hollow probe and draining the cleaning fluid via the drain after the cleaning fluid is passed from the cleaning fluid supply through the inlet (Ohyama; figs. 14 & 34, #88, #87, [0359, 0393]).  

Regarding claim 38, modified Ohyama teaches the sample analysis system of claim 26 above, further comprising: at least one cleaning fluid supply for supplying cleaning fluid (Ohyama; fig. 14, #311, #309, [0359], and figs. 34 & 36, #88, [0390, 0393]); wherein the cleaning of the hollow probe includes external cleaning and internal cleaning (Ohyama; fig. 14, #311, #309, [0359], and figs. 34 & 36, #88, [0390, 0393]); wherein the probe washer includes an inlet and a drain and is configured to facilitate the external cleaning of the hollow probe by applying the cleaning fluid to at least an external portion of the hollow probe and draining the cleaning fluid via the drain after the cleaning fluid is passed from the cleaning fluid supply through the inlet (Ohyama; figs. 14 & 34, #88, #87, [0359, 0393]); and wherein the probe washer is further configured to facilitate the internal cleaning of the hollow probe by draining the cleaning fluid via the drain after the cleaning fluid is passed from the cleaning fluid supply through the hollow probe (Ohyama; figs. 14 & 36, [0359, 0393]).  

  Regarding claim 43, modified Ohyama teaches the sample analysis system of claim 26 above, wherein the probe washer is linearly moveable between at least the first position and the second position (The modification of the probe washer of Ohyama with the probe washer configured to be movable in the up-down direction between a first position and a second position, as taught by Tokunaga, has previously been discussed in claim 26 above.  The up-down direction is a linear movement between the first and second position). 

Regarding claim 44, modified Ohyama teaches the sample analysis system of claim 26 above, wherein the probe washer is moveable between at least the first position and the second position with a single degree-of-freedom (The modification of the probe washer of Ohyama with the probe washer configured to be movable in the up-down direction between a first position and a second position, as taught by Tokunaga, has previously been discussed in claim 26 above.  The up-down direction is a single degree-of-freedom between the first and second position).  

Regarding claim 45, modified Ohyama teaches the sample analysis system of claim 26 above, further comprising a main frame, wherein the probe washer is moveable between at least the first position and the second position with only a single degree-of-freedom with respect to the main frame (The modification of the probe washer of Ohyama with the probe washer configured to be movable in the up-down direction, i.e. a single degree-of-freedom, between a first position and a second position, as taught by Tokunaga, has previously been discussed in claim 26 above.  The modification resulting in the sample analysis system of claim 26 comprising the main frame 41 of Tokunaga in order to perform the function of moving the probe washer; see fig. 6 of Tokunaga comprising the up-down mechanical structures mounted to the main frame 41).

Claims 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama, in view of Tokunaga, and further in view of Mototsu et al. (US 2010/0047128 – hereinafter “Mototsu”).

Regarding claim 27, modified Ohyama teaches the sample analysis system of claim 26 above.
Modified Ohyama does not teach the sample analysis system further comprising a carrier for transporting the at least one receptacle between the at least two stations.
However, Mototsu teaches the analogous art of a sample analysis system (Mototsu; fig. 1, #1, [0047]) comprising at least two stations (Mototsu; fig. 7, #103, #104, #105, [0067]) and a hollow probe for aspirating and/or dispensing fluid from/into at least one receptacle when the at least one receptacle is at a probe receiving station of the at least two station (Mototsu; fig. 7, #103, #104, #105, [0067]), and a carrier for transporting the at least one receptacle between the at least two station (Mototsu teaches the carrier 101 includes a rotatable mount 101a provided with six receptacle insertion holes 101c; fig. 7, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample analysis system of modified Ohyama to further comprise a carrier for transporting the at least one receptacle between the at least two stations, as taught by Mototsu, because Mototsu teaches the carrier for transporting the at least one receptacle between the at least two stations transforms the sample by removing free amounts of a reagent in the at least one receptacle through the four stations; [0067].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ohyama and Mototsu both teach a sample analysis system that interacts with one or more receptacles to receive, transfer, transform or analyze a sample.  

Regarding claim 29, modified Ohyama teaches the sample analysis system of claim 27 above, wherein the carrier includes a rotating disk with a plurality of holders for individually transporting a plurality of the receptacles (The modification of sample analysis system of modified Ohyama to further comprise a carrier for transporting the at least one receptacle between the at least two stations, as taught by Mototsu, has previously been discussed above.  Mototsu further teaches the carrier 101 includes a rotatable mount 101a provided with six receptacle insertion holes 101c; fig. 7, [0070]).

Regarding claim 30, modified Ohyama teaches the sample analysis system of claim 26 above.
Modified Ohyama does not teach the sample analysis system further comprising a wash unit, wherein the probe receiving station is included in the wash unit.  
However, Mototsu teaches the analogous art of a sample analysis system (Mototsu; fig. 1, #1, [0047]) comprising at least two stations (Mototsu; fig. 7, #103, #104, #105, [0067]) and a hollow probe for aspirating and/or dispensing fluid from/into at least one receptacle when the at least one receptacle is at a probe receiving station of the at least two station (Mototsu; fig. 7, #103, #104, #105, [0067]), and a wash unit (Mototsu teaches a wash unit 100 configured to remove unnecessary components from the at least one receptacle through four cleaning processes; fig. 7, [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample analysis system of modified Ohyama to further comprise a wash unit, wherein the probe receiving station is included in the wash unit, as taught by Mototsu, because Mototsu teaches the wash unit comprising the probe receiving station transforms the sample by removing free amounts of a reagent in the at least one receptacle through probe receiving stations 103, 104, 105; [0067].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ohyama and Mototsu both teach a sample analysis system that interacts with one or more receptacles to receive, transfer, transform or analyze a sample.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyama, in view of Tokunaga, and further in view of Brockman et al. (US 2004/0194562).

Regarding claim 40, modified Ohyama teaches the sample analysis system of claim 38 above, wherein the probe washer includes a housing that includes the inlet and/or the drain and the probe washer at the second position (The modification of the probe washer of Ohyama with the probe washer configured to be movable in the up-down direction between a first position and a second position, as taught by Tokunaga, has previously been discussed in claim 26 above.  Ohyama teaches a cleaner body 80 comprising inlet 88 and drain 87; figs. 26 & 27, [0385,0388]).
Modified Ohyama does not teach wherein the housing further includes a wall that blocks the probe path when the probe washer is at the second position.  
However, Brockman teaches the analogous art of a sample analysis system (Brockman; fig. 1, [0018]) comprising a hollow probe for aspirating and/or dispensing fluid from/into at least one receptacle when the receptacle is at a probe receiving station (Brockman teaches probe 12 inserts tip 12a into receptacle 14 for aspirating liquid; fig. 1, [0019]) and a probe washer for cleaning the hollow probe (Brockman teaches rinse cup 20 provided with rinsing fluid and vacuum lines for rinsing probe tip 12a; fig. 2, [0023]), the probe washer movable between at least a first position and a second position (Brockman teaches rinse cup is fixed to shuttle plate 21 to horizontally move the rinse cup 20; figs. 2 & 3, [0022]), wherein the prober washer includes a housing with a wall that blocks the probe path when the probe washer is at the second position (Brockman teaches the shuttle plate 21 moves the rinse cup 20 to a second position where the probe is inserted into the rinse cup 20; fig. 2, [0022], the rinse cup is formed with a housing defined by the side walls and bottom of the rinse cup; fig. 2, wherein the bottom wall of the rinse cup blocks the probe path when the probe washer is at the second position; fig. 2 – bottom wall of probe cup 20 blocks the probe path).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the probe washer housing of modified Ohyama to further comprise a bottom wall that blocks the probe path when the probe washer is at the second position, as taught by Brockman, because Brockman teaches the bottom wall that blocks the probe path allows the removal of residual fluid from the probe washer via gravity and partial vacuum means through drain holes 30, 31, 32; [0023]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ohyama and Brockman both teach a sample analysis system comprising a hollow probe and a probe washer comprising a housing.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama, in view of Tokunaga, and further in view of Steinert.

Regarding claim 41, modified Ohyama teaches the sample analysis system of claim 26 above, comprising the probe washer.
Modified Ohyama does not teach the probe washer is rotationally moveable between at least the first position and the second position about an axis.  
However, Steinert teaches the analogous art of a sample analysis system (Steinert; [0003-0004, 0074]) comprising at least two stations (Steinert; fig. 14, #124, #126, [0071]), a hollow probe for aspirating and/or dispensing fluid from/into at least one receptacle when the at least one receptacle is at a probe receiving station (Steinert; fig. 14, #138, [0071, 0073]), and a probe washer for cleaning the hollow probe (Steinert; fig. 14, #152, [0074, 0092]) wherein the probe washer is rotationally moveable between at least a first position and a second position about an axis (Steinert teaches probe washer 152 is disposed on rotor 108 that rotates about axis 122; fig. 14, [0071].  The examiner notes that as the rotor 108 rotates about axis 122, the probe washer moves between a first position and a second position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the probe washer movable between the first and second position of modified Ohyama with the probe washer rotationally movable between at least the first position and the second position, as taught by Steinert, because Steinert teaches the probe washer rotationally movable between the first and second position allows repeated operation of the hollow probe to perform continuous pipetting and dispensing operations with respect to receptacles at a probe receiving station while a gripping device 110 simultaneously performs carry-in/carry-out operations on the receptacles; [0092].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ohyama and Steinert both teach a sample analysis system comprising stations, a probe for transferring fluid, and a washer for washing the probe.

Regarding claim 42, modified Ohyama teaches the sample analysis system of claim 41, wherein the axis is parallel to the probe path (The modification of the probe washer movable between the first and second position of modified Ohyama with the probe washer rotationally movable between at least the first position and the second position about an axis, as taught by Steinert, has previously been discussed above.  Steinert further teaches the rotational axis 122 of the probe washer is parallel with the probe path 132; fig. 14, [0089]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Toyoshima et al. (US 2012/0149127) discloses an analysis system comprising a wash unit.
YU et al. (US 2017/0292966) discloses an analysis system comprising a wash unit, a hollow probe, at least two stations and a probe receiving station.
Kubo (US 2018/0180607) discloses a probe washer with a wall that blocks the probe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                     

/Benjamin R Whatley/Primary Examiner, Art Unit 1798